


110 HR 4464 IH: Common Sense English

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4464
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. Price of Georgia
			 (for himself, Mr. Boehner,
			 Mr. Cantor,
			 Mr. McKeon,
			 Mrs. Blackburn,
			 Mr. Akin, Mr. Baker, Mrs.
			 Biggert, Mr. Burton of
			 Indiana, Mr. Campbell of
			 California, Mr. David Davis of
			 Tennessee, Mr. Doolittle,
			 Mr. Feeney,
			 Ms. Foxx, Mr. Gingrey, Mr.
			 Gohmert, Mr. Goode,
			 Mr. Heller of Nevada,
			 Mr. Herger,
			 Mr. Hunter,
			 Mr. Sam Johnson of Texas,
			 Mr. Jones of North Carolina,
			 Mr. Marchant,
			 Mrs. McMorris Rodgers,
			 Mr. Paul, Mr. Petri, Mr.
			 Platts, Mr. Rogers of
			 Kentucky, Mr. Rohrabacher,
			 Mr. Simpson,
			 Mr. Tancredo,
			 Mr. Walberg,
			 Mr. Westmoreland, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To ensure that an employer may require employees to speak
		  English while engaged in work.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense English
			 Act.
		2.FindingsCongress finds that—
			(1)throughout the history of the United
			 States, English has been the common thread to unify the American people much as
			 they are united under one flag;
			(2)Americans
			 overwhelmingly believe that it is very important for people living in the
			 United States to speak and understand English;
			(3)there is vast
			 support among the American people to allow a company to require its employees
			 to speak English while on the job;
			(4)the EEOC has sued
			 the Salvation Army for implementing an English in the Workplace
			 policy which gives employees a year to learn English; and
			(5)when a group of
			 employees speaks a language other than English in the workplace, it may cause
			 misunderstandings, create dangerous circumstances, and undermine morale.
			3.Requirement of
			 English language permissibleSection 703 of title VII of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000e–2) is amended by adding at the end the
			 following:
			
				(o)Notwithstanding any other provision of this
				subchapter, it shall not be an unlawful employment practice for an employer to
				require employees to speak English while engaged in
				work.
				.
		
